Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported event): May 6, 2009 Atlas Energy Resources, LLC (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-33193 (Commission File Number) 75-3218520 (IRS Employer Identification Number) Westpointe Corporate Center One 1550 Coraopolis Heights Road Moon Township, PA 15108 (Address of Principal Executive Offices) (Zip Code) 412-262-2830 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) þ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On May 6, 2009, Atlas Energy Resources, LLC (Atlas Energy) issued a press release announcing results of its successful drilling and casing of Marcellus Shale wells in southwestern Pennsylvania. The text of the press release, which is attached hereto as Exhibit 99.1, is incorporated herein by reference. Item 9.01 Exhibits. Exhibit Number Description 99.1 Press Release, dated May 6, 2009, announcing the Marcellus Shale results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Atlas Energy Resources, LLC Date: May 6, 2009 By: /s/Richard D. Weber Richard D. Weber President and Chief Operating Officer EXHIBIT INDEX Exhibit Number Description 99.1 Press Release, dated May 6, 2009, announcing the Marcellus Shale results.
